Reasons for Allowance
Claim 1-30 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and 15, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “... side frame defines a slot and front frame defines a gap, the gap communicates with the slot and extends across the front frame... metal housing is divided into at least a long portion and a short portion by the slot and the gap...first radiator positioned in the housing... the third radiating section is perpendicularly connected to an end of the second radiating section away from the first radiating section and extends along two directions towards the first side portion and the second side portion respectively to form a T-shaped structure with the second radiating section; the third radiating section is spaced apart from and parallel to at least the long portion...one end of the first radiating portion is electrically connected to the first feed source, another end of the first radiating portion is spaced apart from the long portion; one end of the second radiating portion is electrically connected to the first feed source, and another end of the second radiating portion is electrically connected to the short portion…wherein the side frame further comprises an end portion, the first side portion and the second side portion are respectively connected to two ends of the end portion; wherein the second radiating portion comprises a first coupling section, a second coupling section, and a third coupling section; the first coupling section is electrically connected to the first radiating section and the first feed source, and extends along a direction parallel to the end portion towards the second side portion to be collinear with the first radiating section; one end of the second coupling section is perpendicularly connected to the end of the first coupling section away from the first feed source, another end of the second coupling section extends along a direction parallel to the second radiating section towards the end portion; the third coupling section is spaced apart from and parallel to the short portion; the third coupling section is electrically connected to the end of the second coupling section away from the first coupling section, and the third coupling section extends along two directions towards the first side portion and the second side portion.” For example, the claimed invention is not taught by the prior art reference These features are not taught by the prior art references lellici (US 20140347227A1), Lee (US 20170047639 A1), Lee’372 (US 20150372372 A1) or Hammond (US20130194138 A1). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify the references to include the claimed invention of claim 1 and 15.
Dependent claim 2-14 and 16-30 is allowable based on its dependence on claim 1 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845